Citation Nr: 1424081	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-12 771	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO, inter alia, denied the Veteran's request to reopen a previously-denied claim for service connection for peripheral neuropathy-then characterized as affecting both upper and lower extremities-as well as denied service connection for erectile dysfunction.  The Veteran timely perfected an appeal of these three issues. 

In October 2012, the Board reopened the claims involving peripheral neuropathy, and remanded the claims for service connection, on the merits, along with the Veteran's claim for service connection for erectile dysfunction, to the RO, via the Appeals Management Center (AMC), for additional development, to include obtaining pertinent treatment records, as well as an appropriate VA examination with opinion.  After completing the requested development, the AMC denied the claims (as reflected in a February 2013 supplemental statement of the case (SSOC)) and returned the matters on appeal to the Board.

In April 2013, the Board again remanded the claims on appeal for additional development, to include obtaining additional pertinent treatment records, and additional VA examinations with opinions.  After completing the requested development, the AMC denied the claims (as reflected in an August 2013 SSOC) and returned the matters on appeal to the Board.

In January 2014, the Board again remanded the claims on appeal for additional development, to include obtaining additional pertinent treatment records, and additional VA examinations with opinions.  After completing the requested development, the AMC denied the claims (as reflected in an January 2014 SSOC) and returned the matters on appeal to the Board.

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.

REMAND

In light of the current record, the Board finds, unfortunately, that further RO action on the matters on appeal is warranted.

The Board has remanded this appeal on multiple occasions, in part, to obtain VA opinions with adequate rationale to address the questions on appeal.  Most recently, the appeal was remanded in January 2014 to in order to obtain updated records and obtain additional VA examination reports with opinion.  Review of the subsequently obtained January 2014 VA examination report reveals that the examiner did not fully address the evidence and etiology opinions requested.  For this reason, the Board must again remand the appeal to obtain an addendum from the examiner who provided the January 2014 VA examination in order that he may provide additional opinions with rationale.  As noted in a prior Board remand, a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the claim for service connection for peripheral neuropathy, in the January 2014 VA examination report, the examiner, in short, found that the Veteran did not have a peripheral neuropathy disability, and detailed as rationale that the Veteran's symptoms were "entirely subjective," and appears to indicate that this has always been the case.  Although the examiner cited record of treatment for tremors, the examiner failed to account for the prior diagnosis of a peripheral neuropathy disability in the July 2013 VA examination report or the diagnoses of unspecified idiopathic peripheral neuropathy contained in the VA treatment records.  Therefore, the Board finds this opinion to be inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Upon remand, the examiner who completed the January 2014 VA examination report should complete an addendum that the addresses the evidence of prior diagnosis, and provides an opinion as to whether any prior diagnoses was attributable to service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability for the purpose of a grant of service connection is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.)

Regarding the factual background and regulations that apply to this claim, as previously noted, personnel records reflect that the Veteran served in Vietnam between June 1970 and April 1971; therefore, he is presumed to have been exposed to herbicides, to include Agent Orange, during such service.  See 8 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Further, there is a presumption that certain disabilities are due to the herbicide exposure.  Among these disabilities is early onset peripheral neuropathy-recognized by the VA Secretary as etiologically related to such exposure.  See 338 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  Although 38 C.F.R. § 3.309 previously referred to acute or subacute peripheral neuropathy, the regulation was recently amended.  See 78 Fed. Reg. 54,766 (Sept. 6, 2013).  

This amendment applies to this appeal and this amendment removed the requirement that the disability appear within weeks or months after exposure that that it resolve within two years of the date of onset in order for the presumption to apply.  The Final Rule, however, also makes clear that the amendment does not change the requirement that the disability must have become manifest to a degree of ten percent or more within one year after the Veteran's last in-service exposure in order to qualify for the presumption.  See 78 Fed. Reg. 54,766 (Sept. 6, 2013).  As noted previously, however, as with claims based on other exposure (such as radiation), the Veteran can still establish service connection, based on his presumed herbicide exposure, for a disease that falls outside of the parameters of sections 3.307 and 3.309.  See, e.g., Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044   (Fed. Cir. 1994).

Regarding evidence of in-service incurrence, service treatment records are unremarkable for any complaints of numbness or tingling in his extremities, and there are otherwise no findings or diagnoses of, or pertinent to, a neurological disability.  Although the Veteran contends that he experienced neurological symptoms at the time of his separation examination, the report of the February 1972 discharge physical examination reflects that the neurological evaluation was normal, and there is no documented evidence of any neurological symptoms until years after the Veteran was last presumed exposed to herbicide agents during his service in Vietnam.

With respect to the claim for service connection for erectile dysfunction as secondary to PTSD, in the January 2014 remand, the Board outlined that the prior opinion evidence of record failed to adequately address the questions raised by this appeal.  Subsequently, in a January 2014 report completed by the same examiner who completed the peripheral neuropathy examination report, the examiner diagnosed erectile dysfunction of an unknown etiology.  The Veteran reported that the cause of the erectile dysfunction was "psychological."  The examiner found that the erectile dysfunction was less likely than not proximately due to or the result of the service-connected PTSD.  As rationale, the examiner wrote that current medical literature did not support a causal relationship between PTSD or medication for PTSD and erectile dysfunction, noting that the erectile dysfunction had onset in 2004 and that the Veteran began PTSD medications in 2007.

This last opinion is also inadequate.  In the examiner's opinion, he fails to address the question of aggravation.  In addition, he fails to consider the evidence submitted by the Veteran, to include lists of side-effects for medications the Veteran has taken, that indicate a risk of sexual dysfunction.  Lastly, as with the examiner who completed the June 2013 opinion with August 2013 addendum, this examiner relied heavily on when the Veteran was diagnosed and treated for PTSD, rather than when the Veteran began experiencing symptoms of PTSD.  For these reasons, the Board also remands this claim to allow the examiner to provide an addendum opinion that takes into account the evidence submitted by the Veteran that medications the Veteran has been prescribed indicate risk of sexual dysfunction, consideration of when PTSD was first manifested as revealed by the evidence of record versus when it was first diagnosed, and consideration of the question of aggravation.  See Nieves-Rodriguez, 22 Vet. App. 295; Stefl, 21 Vet. App. 124.  

Prior to arranging to the addendum opinions, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

VA has obtained records of the Veteran's treatment at the Bay Pines VA Medical Center through January 8, 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AMC should obtain from the above-noted facility all outstanding pertinent records of VA evaluation and/or treatment of the Veteran since January 8, 2014.  The AMC should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the AMC should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AMC should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.

Thereafter, the AMC should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim son appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Bay Pines VAMC all outstanding records, to include any relevant records dated since January 8, 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the examiner who provided the January 2014 VA examination to provide an addendum.  If this examiner is not available, the addendum should be provided by an appropriate physician.  Unless determined to be necessary by the examiner, an additional examination is not required.

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

With respect to peripheral neuropathy affecting the upper and lower extremities, the examiner should consider the consider the prior evidence of record, to include that contained in the July 2013 VA examination report that the Veteran had been diagnosed as having peripheral neuropathy and the VA treatment record documenting diagnoses of unspecified idiopathic peripheral neuropathy.  Thereafter, the examiner should provide an addendum opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any prior diagnosed peripheral neuropathy was (a) of the early-onset type (for which the VA recognizes an etiological relationship to herbicides exposure exists); or if not, (b) the disability had its onset in or is otherwise medically related to service-to particularly include to presumed in-service herbicide exposure therein.

In rendering the requested addendum opinion, the examiner should specifically consider and discuss all pertinent medical and other objective evidence, as well as the lay assertions of record (to include the Veteran's assertions as to in-service symptomatology).

All examination findings, to include the complete rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the examiner who provided the January 2014 VA examination to provide an addendum.  If this examiner is not available, the addendum should be provided by an appropriate physician.  Unless determined to be necessary by the examiner, an additional examination is not required.

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused or is aggravated (worsened beyond natural progression) by PTSD, or medication prescribed for PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In providing this opinion, the examiner must consider the evidence submitted by the Veteran that medications the Veteran has been prescribed indicate risk of sexual dysfunction and consideration of when PTSD was first manifested as revealed by the evidence of record versus when it was first diagnosed

In rendering the requested addendum opinions, the physician should consider and discuss all pertinent in- and post-service medical and other objective evidence, as well as the Veteran's lay assertions.

All examination findings, to include the complete rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  The AMC must ensure that the addendum opinions are responsive to the questions posed by the Board.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

